Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,290,776.

US 17/651,494  Claim 1
US 11,290,776 Claim 8
A system comprising: a network communication interface; a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations including: 
A system comprising: a network communication interface; a processing unit; non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations when a media presentation device is receiving media content, the operations including: 
receiving from a media presentation device first query fingerprint data representing video content being received by the media presentation device, 
determining that query fingerprint data representing media content being received by a media presentation device matches multiple instances of reference fingerprint data each corresponding with a different respective channel,
wherein the video content includes video frames having video frame regions, the video frame regions comprising a center, an edge, and a corner;
wherein the region of media content that is channel specific comprises a video frame region that is at least one of (i) at a video frame edge or (ii) where channel identification is presented.
determining that the first query fingerprint data matches multiple instances of reference fingerprint data corresponding with multiple channels; and
responsive to at least determining that the query fingerprint data matches the multiple instances of reference fingerprint data each corresponding with a different respective channel,
responsive to at least determining that the first query fingerprint data matches the multiple instances of reference fingerprint data corresponding with the multiple channels,
(ii) determining that the query fingerprint data matches just one of the multiple instances of reference fingerprint data as to the identified fingerprint feature,
performing disambiguation by (i) identifying a video frame region, of the video frame regions of the video content, 
performing disambiguation including (i) identifying a fingerprint feature that differs as between the multiple instances of reference fingerprint data and 

that defines a difference between the multiple channels with which the multiple instance of reference fingerprint data correspond,
whereby the disambiguation establishes that the media presentation device is receiving the media content on the channel with which the one instance of reference fingerprint data corresponds,

wherein the system includes or has access to channel-data that indicates for the channels with which the multiple instances of reference fingerprint data correspond a region of media content that is channel specific, and
(ii) requesting and receiving from the media presentation device second query fingerprint data specifically focused on the identified video frame region, and
wherein identifying the fingerprint feature that differs as between the multiple instances of reference fingerprint data comprises (i) referring to the channel-data to determine the region of media content that is channel specific and
(iii) determining that the second query fingerprint data matches reference fingerprint data representing the video frame region of just one channel of the multiple channels,
(ii) identifying as the fingerprint feature that differs as between the multiple instances of reference fingerprint data a fingerprint feature corresponding with the determined region of media content, and
whereby the disambiguation establishes that the media presentation device is receiving the video content on the one channel.
 wherein the media content comprises video content, and


Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,290,776. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 11 are anticipated by the conflicting patented claim 8 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Claims 2–10 and 12–20 contain similar subject matter as patented claims 2–7 and 9–12 and are rejected for similar reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426